

Exhibit 10.19


2019 Executive Performance Incentive Plan


On September 11, 2018, the Compensation Committee of the Board of Directors of
Analog Devices, Inc. (the “Company”) approved the terms of the 2019 Executive
Performance Incentive Plan (the “2019 Executive Performance Incentive Plan”).
All executive officers and other senior management selected by the Chief
Executive Officer will participate in the 2019 Executive Performance Incentive
Plan. Bonus payments under the 2019 Executive Performance Incentive Plan are
calculated and paid as follows:


1. Each participant’s Bonus Target is obtained by multiplying his or her Base
Salary by his or her Individual Target Bonus Percentage:


•
Base Salary – the individual’s base pay during the applicable bonus period.



•
Individual Target Bonus Percentage — a percentage of the individual’s Base
Salary, determined individually for each participant by the Compensation
Committee and ranging from 50% to 160%.



2. Each participant’s Bonus Target is then multiplied by the Bonus Payout
Factor. The Bonus Payout Factor is equal to (A) 50% of the Bonus Payout Factor
(as shown in the table below) based on the Company’s operating profit before tax
(OPBT) as a percentage of revenue for the applicable quarter plus (B) 50% of the
Bonus Payout Factor (as shown in the table below) based on the Company’s revenue
growth for the applicable quarter compared to the same quarter in the prior
fiscal year.1  For purposes of the 2019 Executive Performance Incentive Plan,
revenue and OPBT as a percentage of revenue will be measured on a sell-through
basis (commonly referred to as POS). The calculations of revenue growth and OPBT
as a percentage of revenue are adjustable by the Compensation Committee in its
sole discretion to take account of special items, including but not limited to:
restructuring-related expense, acquisition- or disposition-related items,
non-recurring royalty payments or receipts, and other similar non-cash or
non-recurring items. If OPBT is equal to or less than 36% of revenue for the
applicable quarter, the Bonus Payout Factor shall be zero for that quarter, even
if the Company has revenue growth for that quarter. The Bonus Payout Factor can
range from 0% to 300%.


The following Bonus Payout Factor tables apply under the 2019 Executive
Performance Incentive Plan:


 
50% of Bonus Based on OPBT/Revenue
 
Bonus Payout Factor
 
 
≤36%
 
0%
 
 
39%
 
100%
 
 
42%
 
200%
 
 
≥45%
 
300%
 





--------------------------------------------------------------------------------




 
50% of Bonus Based on Revenue Growth
 
Bonus Payout Factor
 
 
≤0%
 
0%
 
 
5%
 
100%
 
 
10%
 
200%
 
 
≥15%
 
300%
 

1 In order to facilitate a comparison of fiscal quarters for purposes of the
revenue growth element of the plan, all 14-week quarters will be normalized to a
13-week quarter.


The Bonus Payout Factor is determined quarterly and will be linearly
interpolated between the values specified in the tables above. For example, if
OPBT for a quarter is 40.5% of revenue (which would result in a Bonus Payout
Factor of 150% for that element) and revenue growth for the quarter compared to
the same quarter in the prior fiscal year was 2.5% (which would result in a
Bonus Payout Factor of 50% for that element), then the Bonus Payout Factor for
the quarter would be 100% which is the sum of 50% of the OPBT factor of 150% and
50% of the revenue growth factor of 50%. The Bonus Payout Factor is also used to
determine the bonuses paid to all eligible employees under the Company’s 2019
Analog Devices Performance Incentive Plan.


A participant’s bonus for a quarter shall be equal to the product obtained by
multiplying a participant’s Bonus Target for the quarter by the Bonus Payout
Factor for that quarter. Each participant’s Bonus Payment can range from zero to
three times his or her Bonus Target.


3. Fiscal 2019 bonus payments, if any, under the 2019 Executive Performance
Incentive Plan will be calculated at the end of each fiscal quarter and
distributed after the first half and second half of fiscal year 2019. The bonus
payment for the first half of fiscal 2019 will be paid on or before June 30,
2019 and the bonus payment for the second half of fiscal 2019 will be paid on or
before December 31, 2019.


4. Executives are eligible for a bonus payment beginning with their first full
day of employment, so long as they remain actively employed by the Company on
the applicable bonus payment date in December.


5. If the Company is required pursuant to the listing standards of any national
securities exchange or association on which the Company's securities are listed
or otherwise by applicable law or regulation to develop and implement a policy
providing for the recovery from a participant of any payment under the 2019
Executive Performance Incentive Plan, the payment will be subject to recovery in
accordance with such clawback policy.




